DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because the abstract contains two paragraphs where ‘(Fig. 1)” is not referring to anything. In addition, abstract contains legal phraseology and is written in claim format with the use of “comprising”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The following phrases “The invention relates… according to the preamble of claim 1”, “Furthermore, the invention… according to claim 15”, and “as well as… according to claim 17” contain references to the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5, 7, 9, 13-17, 19, 22, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, lines 1-2, the claim recites “[A] transport apparatus for loading and unloading at least one material machining unit, comprising:  a laser cutting machine or a fluid-jet cutting machine…”  However, it is unclear as set forth in this limitation whether “comprising” is 
In claim 1, line 2, in the limitation “with at least one workpiece…”, it is unclear as set forth in the claim with what such limitation is intended to go, i.e., “a laser cutting machine or a fluid-jet cutting machine”, or a “transport apparatus”, for example.  
In claim 1, lines 8-9, it is unclear as set forth in the claim with what the limitation “as well as the at least one tooling apparatus” is intended to go, i.e., “at least two other transport device levels…, on which…” the at least one tooling apparatus is arranged; wherein, “at least two other transport device levels are provided”, and such at least one tooling apparatus is also “provided”, etc.
In claim 3, lines 2-3, it is unclear as set forth in the claim with what the limitation “at least one workpiece part detached from a workpiece” is intended to go, i.e., “at least one tooling apparatus” or “at least one tooling unit”. The use of “comprises” is stated such that the limitation “at least one tooling apparatus” is unclear whether it requires “at least one tooling unit for machining or transporting a workpiece or at least one workpiece part detached from a workpiece”, i.e., any of the three (a) for machining or (for) transporting a workpiece or (for) at 
In claim 3, line 4, the limitation “at least one tooling unit is favourably moveable” is unclear as set forth in the claims. The term “favourably” is stated such that it is unclear whether the limitation of “at least one tooling unit” being “favourably moveable” is required, or merely optional. As currently stated, with the broadest reasonable interpretation, the limitation is merely optional.
In claim 4, lines 1-2, the limitation “the at least one tooling apparatus” has a range from one tooling apparatus to an infinite amount, wherein if any tooling apparatus has the claim limitation, it is met as prior art. 
In claim 4, lines 1-2, the limitation “the at least one tooling apparatus comprises at least one other tooling unit” is unclear, such that, there is no “tooling unit” set forth in claims 1 or 4 such that the limitation “one other tooling unit” is unclear, i.e., “other” compared to what?
In claim 4, lines 2-3, the limitation “comprises at least one other tooling unit for machining or transporting a workpiece or at least one workpiece part detached from a workpiece”, it is unclear precisely what the claimed alternatives are:  (a) for machining or (for) transporting a workpiece or (for) at least one workpiece part detached from a workpiece; (b) for machining or (for) transporting a workpiece as the first alternative, vs. for at least one workpiece part detached from a workpiece being a second alternative.  
In claim 5, line 2, the limitation “at least one tooling apparatus is rotatable or pivotable around an axis…” is unclear as set forth in the claims. It is unclear exactly what is claimed, i.e., is 
In claim 5, lines 3-4, the limitation “the tooling apparatus is pivotable or rotatable around another axis… linearly moveable manner” is unclear as set forth in the claims. It is unclear exactly what is claimed, i.e., is the “tooling apparatus” (a) (pivotable or rotatable) around another axis… or arranged along at least one of the axes in a linearly moveable manner “ vs (b) is the “tooling apparatus” (pivotable) or (rotatable around another axis) or “arranged along at least one of the axes in a linearly moveable manner” such that it is unclear if “pivotable” is intended to go with the limitation “around another axis” such that any “tooling apparatus” that is “pivotable” meets the broadest reasonable interpretation of this claim.
In claim 7, line 3, the limitation “at least one tool can favourably be selected” is unclear as set forth in the claims. The term “favourably” is stated such that it is unclear whether the limitation “at least one tool can favourably be selected from a group… a marking tool” is required, or merely optional. As currently stated, with the broadest reasonable interpretation, the limitation is merely optional.
In claim 9, lines 1-4, the limitation “at least one transport device is a material storage carriage or a tool changing carriage or a material transport carriage comprising a double-fork carriage or aspiration apparatus transport carriage” is unclear as set forth in the claims. It is unclear whether the “aspiration apparatus transport carriage” is intended to go with “one transport device” or in the alternative, “material transport carriage”. 
9, lines 3-4, the limitation “aspiration apparatus transport carriage” is unclear as set forth in the claims. it is unclear as set forth in the claim what configurations are intended to be encompassed by “aspiration apparatus transport carriage”.
In claim 13, lines 3-4, recite “wherein at least two of the carrier supports are preferably conical and arranged in a strut-free manner…”  However, it is unclear as set forth in the claim what configurations are intended to be encompassed by “strut-free manner”, and what configurations are intended to be excluded by this limitation, particularly noting that as shown in the Figures, various “struts”/supports are shown, such as; in Figure 3 for example, the supports holding up element 65 are considered “struts”. Additionally, it is unclear as set forth in the claim whether “preferably” is intended to only go with “conical”, or whether “preferably” is also intended to go with “arranged in a strut-free manner…”.  
In claim 14, lines 1-2, the claim recites “[A] transport apparatus for loading and unloading at least one material machining unit, comprising:  a laser cutting machine or a fluid-jet cutting machine…”  However, it is unclear as set forth in this limitation whether “comprising” is intended to go with “transport apparatus”, or whether “comprising” is instead intended to go with “at least one material machining unit”, and thus, it is unclear as set forth in the claim whether the laser cutting machine or fluid-jet cutting machine are required to be part of the recited transport apparatus, or whether the claim merely recites that the transport apparatus is “for” loading and unloading a laser cutting machine or a fluid-jet cutting machine, i.e., it is unclear as claimed whether the recited laser cutting machine or fluid-jet cutting machine are required in order to meet the claim, or whether such is merely recited in an intended use limitation.  
14, line 3, in the limitation “with at least one workpiece…”, it is unclear as set forth in the claim with what such limitation is intended to go, i.e., “a laser cutting machine or a fluid-jet cutting machine”, or a “transport apparatus”, for example.  
In claim 14, lines 8-9, it is unclear as set forth in the claim with what the limitation “as well as the at least one tooling apparatus” is intended to go, i.e., “at least one other transport device level…, on which…” the at least one tooling apparatus is arranged; wherein, “at least one other transport device level is provided”, and such at least one tooling apparatus is also “provided”, etc.
Probably have similar rejections to made regarding the other independent claim and several of the dependents as well.  Be alert for alternatives followed by a modifying phrase where it’s not clear if the modifying phrase goes with all alternatives or just the last alternative.  
In claim 15, line 2, the limitation “at least one tooling apparatus is arranged on the at least one transport device in a pivotable or rotatable or linearly moveable manner and moveable along the at least one transport device” is unclear as set forth in the claims. It is unclear exactly what is claimed, i.e., is the “tooling apparatus” “pivotable or rotatable or linearly moveable” and “moveable along the at least one transport device” such that any of the “pivotable or rotatable or linearly moveable manner” and “moveable along the at least one transport device” is required or is it intended to be arranged on the transport device in a “pivotable” or “rotatable” or “linearly moveable manner and moveable along the at least one transport device” in the alternative, such that, any “tooling apparatus” that is merely “rotatable” meets the broadest reasonable interpretation of this claim. 
15, lines 3-4, the limitation “the tooling apparatus is arranged on the at least one transport device in a pivotable or rotatable or linearly moveable manner” is unclear as set forth in the claims. It is unclear exactly what is claimed, i.e., is the “tooling apparatus” (a) (pivotable or rotatable) on the transport device… or arranged on the at least one transport device in a “linearly moveable manner and moveable along the at least one transport device” vs (b) is the “tooling apparatus” (pivotable) or (rotatable) or “arranged on the at least one transport device” in a “linearly moveable manner” such that it is unclear if “linearly moveable manner” is intended to go with the limitation “the at least one transport device” before or after it is recited, such that any “tooling apparatus” that is “pivotable” or “rotatable” meets the limitations of the broadest reasonable interpretation of this claim.
In claim 16, lines 1-2, the limitation “the at least one tooling apparatus” has a range from one tooling apparatus to an infinite amount, wherein if any tooling apparatus has the claim limitation, it is met as prior art. 
In claim 16, lines 2-3, the limitation “comprises at least one other tooling unit for machining or transporting a workpiece or at least one workpiece part detached from a workpiece”, it is unclear precisely what the claimed alternatives are:  (a) for machining or (for) transporting a workpiece or (for) at least one workpiece part detached from a workpiece; (b) for machining or (for) transporting a workpiece as the first alternative, vs. for at least one workpiece part detached from a workpiece being a second alternative.  
In claim 17, line 2, the limitation “at least one tooling apparatus is rotatable or pivotable around an axis…” is unclear as set forth in the claims. It is unclear exactly what is claimed, i.e., is the “tooling apparatus” “rotatable or pivotable” around an axis or is it intended to be 
In claim 17, lines 3-4, the limitation “the tooling apparatus is pivotable or rotatable around another axis… linearly moveable manner” is unclear as set forth in the claims. It is unclear exactly what is claimed, i.e., is the “tooling apparatus” (a) (pivotable or rotatable) around another axis… or arranged along at least one of the axes in a “linearly moveable manner“ vs (b) is the “tooling apparatus” (pivotable) or (rotatable around another axis) or “arranged along at least one of the axes in a linearly moveable manner” such that it is unclear if “pivotable” is intended to go with the limitation “around another axis” such that any “tooling apparatus” that is “pivotable” meets the broadest reasonable interpretation of this claim.
In claim 19, line 3, the limitation “at least one tool can be favourably selected” is unclear as set forth in the claims. The term “favourably” is stated such that it is unclear whether the limitation “at least one tool can be favourably selected from a group… a marking tool” is required, or merely optional. As currently stated, with the broadest reasonable interpretation, the limitation is merely optional.
In claim 22, lines 1-4, the limitation “at least one transport device is a material storage carriage or a tool changing carriage or a material transport carriage comprising a double-fork carriage or aspiration apparatus transport carriage” is unclear as set forth in the claims. It is unclear whether the “aspiration apparatus transport carriage” is intended to go with “one transport device” or in the alternative, “material transport carriage”. 
22, lines 3-4, the limitation “aspiration apparatus transport carriage” is unclear as set forth in the claims. it is unclear as set forth in the claim what configurations are intended to be encompassed by “aspiration apparatus transport carriage”.
In claim 26, lines 3-4, recite “wherein at least two of the carrier supports are preferably conical and arranged in a strut-free manner…”  However, it is unclear as set forth in the claim what configurations are intended to be encompassed by “strut-free manner”, and what configurations are intended to be excluded by this limitation, particularly noting that as shown in the Figures, various “struts”/supports are shown, such as; in Figure 3 for example, the supports holding up element 65 are considered “struts”. Additionally, it is unclear as set forth in the claim whether “preferably” is intended to only go with “conical”, or whether “preferably” is also intended to go with “arranged in a strut-free manner…”.  
Claim 7 and 19 recite the limitation "the group of manufacturing tools" in pages 3 and 5 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the at least one tooling device" on page 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting that applicant meant “the at least one tooling apparatus”.

	Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-17, and 19-26, as best understood in view of the above rejections under 35 USC 112, are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Japanese Pub No. (2013116477 A, hereafter JP ‘477). Examiner notes that a machine translation of JP ‘477 is being made of record. Any references herein with respect to page numbers or the like are with respect to the machine translation. 
Regarding claim 1, best seen in Figures 2 and 5, JP ‘477 teaches a transport apparatus (1) for loading and unloading at least one material machining unit, comprising; a laser cutting machine (2, support in [0003] of English translation of specification), with at least one workpiece (W) or with at least one workpiece part detached from a workpiece comprising a guide apparatus, a plurality of transport devices (10, 20, 17a, 17b, 17c, 17d), which are arranged on the guide apparatus (40), wherein one of the transport devices (20) is arranged on a first transport device “level” (or height) (such as at 7B) and comprises at least one moveable tooling apparatus (23), wherein, at least two other transport device levels (or heights) (such as at 7A as shown in Figure 5, for example, and such as the height/level at which 17-3 is shown as being located in Figure 5) are provided, on which at least one of the other transport devices (10) is arranged (10 is shown in Figure 5 as being located at height/level 7A, for example), as well as the at least one tooling apparatus (23) being multifunctionally designed for transporting (support in [0037] of English translation of specification) the workpiece or at least one workpiece part detached from a workpiece, wherein at least one transport device (20) on a transport device level (7B) of the transport apparatus (1) and at least one other transport 

    PNG
    media_image1.png
    523
    1200
    media_image1.png
    Greyscale

Regarding claim 2, JP ‘477 discloses the transport apparatus (1) according to Claim 1, wherein the at least one tooling apparatus (23) is arranged on the at least one transport device (20) in a pivotable or rotatable or linearly moveable manner (support in [0034] of English translation of specification) and being moveable along the at least one transport device (20).
Regarding claim 3, JP ‘477 teaches the transport apparatus (1) according to Claim 1, wherein the at least one tooling apparatus (23) comprises at least one tooling unit (23) for machining or transporting (support in [0006] of English translation of specification) a workpiece (W) or at least one workpiece part detached from a workpiece, and wherein the at least one tooling unit (23) is favorably moveable relative to one of the transport device levels (7B).

Regarding claim 5, JP ‘477 discloses the transport device (20) according to Claim 2, wherein at least one tooling apparatus (23) is rotatable or pivotable around an axis which is orientated in parallel to one of the transport device levels of the transport apparatus or the tooling apparatus is pivotable or rotatable around another axis which is orientated normally to one of the transport device levels of the transport apparatus or is arranged along at least one of the axes (7B) in a linearly moveable manner (support in [0034] of English translation of specification).
Regarding claim 7, JP ‘477 discloses the transport apparatus (1) according Claim 3, wherein the at least one tooling unit (23) comprises a tool or a tool holding unit (24) for holding at least one tool (24), wherein the at least one tool (24) can favourably be selected from the group of manufacturing tools comprising :.forming tool, a separating tool, a joining tool, a coating tool, a generative manufacturing method tool and a transport tool (24) and a marking tool. As best understood in view of the above rejections under 35 USC 112, it does not appear that the limitations following “can favourably be” are required limitations to meet the claim, however, elements 23 and 24 meet the limitation of being a “transport tool”.
Regarding claim 8, JP ‘477 teaches the transport apparatus (1) according to Claim 1, wherein at least two transport devices (17, 60) are moveably arranged on a common transport device level (see annotated Fig 2) and wherein the common transport device level (see 
Regarding claim 9, JP ‘477 discloses the transport apparatus (1) according to Claim 1, wherein at least one transport device (20) is a material storage carriage or a tool changing carriage or a material transport carriage (24) comprising a double-fork transport carriage or aspiration apparatus transport carriage (24).
Regarding claim 10, JP ‘477 teaches the transport apparatus (1) according to Claim 1, wherein at least two guide apparatus carriers (11, 21) having a longitudinal extension arranged for guiding at least one transport device (10 or 20), the at least two guide apparatus carriers (11, 21) arranged in parallel to the at least one transport device level (7A or 7B) of the transport apparatus (1).
Regarding claim 11, JP ‘477 discloses the transport apparatus (1) according to Claim 10, wherein at least two transport devices are provided (10, 20) and each guide apparatus carrier (11, 21) comprises at leastBelaylPlwleast two guide sections (101A, 102A) for guiding the transport devices (10, 20), wherein, at least one of the guide sections (101A) is a guide rail section (support in [0011] of English translation of specification) or at least one of the guide sections extends along the longitudinal extension of the guide apparatus carrier along an entire longitudinal extension of the guide apparatus carrier.
Regarding claim 12, JP ‘477 teaches the transport apparatus (1) according to Claim 10, wherein at least one of the transport devices (10) is arranged hanging on the guide apparatus carriers (11) of the guide apparatus (40).

Regarding claim 14, JP ‘477 discloses a transport apparatus (1) for loading and unloading at least one material machining unit comprising a laser cutting machine (2, support in [0003] of English translation of specification) or a fluid-jet cutting machine, with at least one workpiece (W) or with at least one workpiece part detached from a workpiece comprising a guide apparatus, a plurality of transport devices (17a, 17b, 17c, 17c) arranged on the guide apparatus (40), wherein one of the transport devices (10) is arranged on a first transport device “level” (or height) (such as 7A) and comprises at least one moveable tooling apparatus (13), wherein at least one other transport device level (or height) (such as 7B shown in Figure 5) is provided on which at least one of the other transport devices (20) is arranged, as well as the at least one tooling apparatus (23) being multifunctionally designed for transporting (support in [0037] of English translation of specification) or machining the workpiece with at least one workpiece part detached from a workpiece, wherein the at least one tooling device (23) comprises at least one tooling unit (24) for machining or transporting (support in [0036] of English translation of specification) a workpiece (W) or at least one workpiece part detached from a workpiece, and wherein the at least one tooling unit (24) is moveable relative to one of the transport device levels (7B).

Regarding claim 16, JP ‘477 discloses the transport apparatus (1) according to Claim 14, wherein at least one tooling apparatus (13) comprises at least one other tooling unit (15) for machining or transporting (support in [0005] of English translation of specification) a workpiece (W) or at least one workpiece part detached from a workpiece.
Regarding claim 17, JP ‘477 teaches the transport device (20) according Claim 15, wherein at least one tooling apparatus (23) is rotatable or pivotable around an axis which is orientated in parallel to one of the transport device levels of the transport apparatus or the tooling apparatus is pivotable or rotatable around another axis which is orientated normally to one of the transport device levels of the transport apparatus or is arranged along at least one of the axes (7B) in a linearly moveable manner (support in [0034] of the English translation of specification).
Regarding claim 19, JP ‘477 teaches the transport apparatus (1) according to Claim 14, wherein at least one tooling unit (13) comprises a tool (13) or a tool holding unit for holding at least one tool, wherein the at least one tool (13) can be favourably selected from the group of manufacturing tools, including a transport tool (13, support [0004] of English translation of specification, wherein “a vacuum loader 13 for sucking and lifting the work W” is disclosed). As best understood in view of the above rejections under 35 USC 112, it does not appear that the 
Regarding claim 20, JP ‘477 discloses the transport apparatus (1) according to Claim 14, wherein at least one transport device (20) is moveably arranged on a transport device level (7B) of the transport apparatus (1) and at least one other transport device (10) is moveably arranged on the same or on another transport device level (7A) of the transport apparatus (1) relative to one another on the guide apparatus (40), wherein, the at least one transport device (10) and the at least one other transport device (20) are moveable at least in a movement direction relative to one another in an intersecting manner (see annotated Fig 2).
Regarding claim 21, JP ‘477 teaches the transport apparatus (1) according to Claim 14, wherein at least two transport devices (17, 60) are moveably arranged on a common transport device level (see annotated Fig 2), wherein, the common transport device level (see annotated Fig 2) is arranged between a transport device level (7A) and another transport device level (7B).
Regarding claim 22, JP ‘477 discloses the transport apparatus (1) according to Claim 14 wherein at least one transport device (20) is a material storage carriage or a tool changing carriage or a material transport carriage (23) comprising a double-fork transport carriage (24) or aspiration apparatus transport carriage.
Regarding claim 23, JP ‘477 teaches the transport apparatus (1) according to Claim 14, wherein at least two guide apparatus carriers (11, 21), each with a longitudinal extension, are arranged for guiding at least one transport device (10), the at least two guide apparatus carriers (11, 21) arranged in parallel to the at least one transport device (10) of the transport apparatus (1).

Regarding claim 25, JP ‘477 teaches the transport apparatus (1) according to Claim 23, wherein the at least one of the transport devices (10) is arranged hanging on the guide apparatus carriers (11) of the guide apparatus (40).
Regarding claim 26, JP ‘477 discloses the transport apparatus (1) according to Claim 14, wherein a plurality of carrier supports (100) is provided for carrying the guide apparatus carriers (11, 21), wherein at least two of the carrier supports (100) are preferably conical and arranged in a strut-free manner (see Figure 6) directly connected to at least one of the guide apparatus (40). Examiner notes that “strut-free” is being interpreted as a structure that does not include a truss support system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 6 and 18, as best understood in view of the above rejections based on 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Pub No. (2013116477 A, hereafter JP ‘477) as applied to the claims above, and further in view of U.S. Publication No. (US 2013/0321017 A1, hereafter Shen).
JP ‘477 teaches all aspects of the presently-claimed invention as were discussed in the above rejection based thereon.  However, regarding claims 6 and 18, JP ‘477 does not teach a detection unit for detecting a process parameter.
In the same field of invention, Shen teaches a detection unit (50 and 80) for detecting (support in [0011] of specification) a process parameter (534). 
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to have added a detection unit for detecting a process parameter, as taught by Shen, coupled with the increasing need for automation and efficiency in the present day, and in doing so, “Working efficiency is thus improved” (support in [0018] of specification of Shen, last sentence) and “transport efficiency is adversely affected” when the sensor stops working (support in [0004] of specification of Shen, last sentence)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A PALUMBO whose telephone number is (571)272-5116. The examiner can normally be reached 730-430.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
VAP
Examiner
Art Unit 4124